Case: 4:17-cv-02409-BYP Doc #: 46 Filed: 02/15/19 1 of 1. PageID #: 438




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 CECIL KOGER,                                     )
                                                  )     CASE NO. 4:17CV2409
                Plaintiff,                        )
                                                  )
        v.                                        )     JUDGE BENITA Y. PEARSON
                                                  )
 GARY C. MOHR, et al.,                            )
                                                  )
                Defendants.                       )     ORDER [Resolving ECF No. 44]



        Pending before the Court is Plaintiff’s Motion for Extension of Time and Request for

 Status Conference Regarding Mediation. ECF No. 44. The Court grants the motion in part.

 The Court will conduct a status conference with counsel if a suitable time can be arranged.1

 Plaintiff is expected to respond to Defendants’ motion for summary judgment in accordance with

 L.R. 7.1. Any motion for extension of time shall be filed in advance of that cutoff.



        IT IS SO ORDERED.


   February 15, 2019                            /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




        1
          The Court unsuccessfully attempted to arrange such a call on the afternoon of
 February 14, 2019. Counsel shall consult and suggest three dates outside of week of
 February 25, 2019 for scheduling.
